          Case 1:19-cv-02532-PAE Document 50 Filed 12/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 RICARDO CAJERO TORRES, et al.,

                                        Plaintiffs,                 19 Civ. 2532 (PAE) (RWL)
                        -v-
                                                                              ORDER
 SUSHI SUSHI HOLDINGS INC., et al.,

                                        Defendants.


PAUL A. ENGELMAYER, District Judge:

       As discussed at today’s conference, the Court is dismayed by the apparent failure by

plaintiffs’ counsel to seek any discovery in this case until many months after its deadline to do

so, including its failure to obtain any discovery whatsoever regarding one of the plaintiffs:

Manuel Diaz Cortes. Accordingly, the Court orders each partner who has appeared in this

case—and, if none have, then the lead partner(s) at the firm Hang & Associates, PLLC—to file

on the docket of this case, by Wednesday, December 30, 2020, a sworn declaration explaining

in detail why the firm’s conduct in discovery (i.e., the failure to pursue documentary discovery or

depositions) complied with its professional obligations to each of its three clients here.

       SO ORDERED.

                                                             PaJA.�
                                                      __________________________________
                                                            PAUL A. ENGELMAYER
                                                            United States District Judge
Dated: December 23, 2020
       New York, New York
